Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in responsive to amendment filed on 11/9/22. Claims 1-3, 5-12, 14-18 are pending.  
Response to Amendment
Claims 1-3, 5, 8-12, 14, 15 and 17 are amended.  Claims 4 and 13 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addy et al. (US 2016/0149977 A1), hereinafter “Addy”, in view of Implementation of HTTP Live Streaming for an IP Camera using an Open Source Multimedia Converter (International Journal of Software Engineering and Its Applications 2014), hereinafter “Yang”.

As to claim 1, Addy disclose a method (abstract) comprising: 
Participating, by a server, in an RTSP coordinated stream with a content creating electronic device that is creating RTSP stream data and that is at last partially coordinating the RTSP coordinated stream (As illustrated in FIG. 3, after log in, the user via unit 16, selects a camera, for example camera-1 of plurality 12 to present real-time streaming video, to the exclusion of all other members of the plurality 12. Since all of the cameras 12i of the plurality 12 are streaming video to server 2, (They are however coupled to a cloud based server, such as server), video from the selected camera can immediately be provided to the unit 16 from server 2. No set-up time is needed since all of the cameras of the plurality 12 are already streaming video) (Addy, ¶ 0012-0016 , fig. 5); receiving, by the server, a portion of RTSP stream data corresponding to the RTSP coordinated stream directly from the content creating electronic device (As illustrated in FIG. 3, after log in, the user via unit 16, selects a camera, for example camera-1 of plurality 12 to present real-time streaming video, to the exclusion of all other members of the plurality 12. Since all of the cameras 12i of the plurality 12 are streaming video to server 2 (server receives the stream), video from the selected camera can immediately be provided to the unit 16 from server 2. No set-up time is needed since all of the cameras of the plurality 12 are already streaming video) (Addy, ¶ 0012-0016 , fig. 5).
However Addy doesn’t explicitly disclose converting, by the server, the portion of RTSP stream data into HLS stream data; participating, by the server, simultaneously in an HLS stream with an end-point and participating in the RTSP coordinated stream with the content originating electronic device; and sending, by the server the HLS stream data via the HLS stream to the end-point.
In an analogous art, Yang discloses converting the portion of RTSP stream data into HLS stream data (IP camera live streaming is made possible by a client-server structure. Almost all commercial IP cameras employ the RTP/RTSP protocol in order to support live streaming [9, 10 and 18], , a commercial IP camera, model FW1173-DS, is used [18]. , the IP camera live streaming based on the HLS protocol requires a server to …For supporting the HLS protocol, an open source FFMPEG library is used as a media converter [17]. FW1173-DS generates image data in the format of JPEG Elementary Stream (JES). JES image data is encoded by H.264 and is adapted in security surveillance systems in management software through a transmission protocol. In this paper, we generates an MPEG-2 TS file which is the standard for the HLS protocol using JES image data while supporting compatibility to the existing surveillance. First, JES image data is converted to a raw H.264 stream and the raw H.264 stream is then converted to segmented MPEG-2 TS files by a media converter of FFMPEG library (server performs the converting JES data to H.26 data)) (Yang, pg 40-42, figs 1 &2); participating, by the server, simultaneously in an HLS stream with an end-point and participating in the RTSP coordinated stream with the content originating electronic device (IP camera (RTSP content originating electronic device) live streaming is made possible by a client-server structure. Almost all commercial IP cameras employ the RTP/RTSP protocol in order to support live streaming [9, 10 and 18], Figure 3 shows the configuration menu for the JES Image Data in the camera through the HTTP Web Server. Generally, image data of the IP camera is transmitted to a server through a Common Gateway Interface (CGI). In order to support the HLS protocol using the received image data in the server, it is required to do continuous generation of an (simultaneously where the server receives the RTSP data from the IP camera and continuously format into H.264 format i.e MPEG-2 TS file format that is encoded using the H.264 codec. Therefore, the output stream format of FW1173-DS is chosen as the H.264 encoding format as shown in Figure 3.; The procedure for generating and extracting a raw H.264 stream from an IP camera in MPEG-2 TS file format is initiated at the same time as when the raw H.264 stream of having 10 sec duration of a media segment is obtained. Thus, by repeating the procedure, MPEG-2 TS files and playlist required for live streaming of the HLS protocol, are continuously generated ) (Yang, pg 40-42, 45-46, figs 1 &2); and sending, by the server the HLS stream data via the HLS stream to the end-point (A client must request the HLS server for HTTP to receive a response. In other words, the segmented media and the information of media to be played are transmitted to the client; when media playback is complete, the play list is reloaded, and the generated media is played continuously upon receiving a request. The M3U file format uses the UTF-8 character set by conforming to the extension standards of the m3u file format. The M3U file is the playlist file containing a list of TS files, which are played continuously. Table 2 shows the basic tags that are employed.) (Yang, pg 40-41, 46, section 3.4, figs 1 &2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Yang’s teachings into Addy’s teaching of converting, by the server, the portion of RTSP stream data into HLS stream data; participating, by the server, simultaneously in an HLS stream with an end-point and participating in the RTSP coordinated stream with the content originating electronic device; and sending, by the server the HLS stream data via the HLS stream to the end-point. This combination allows enables the filtering process enabled the reproduction of multimedia in a browser using standardized HTML without using a separate plug-in or a dedicated application program.

As to claim 2, Addy-Yang disclose the method of claim 1, wherein the content creating electronic device comprises a camera (As illustrated in FIG. 3, after log in, the user via unit 16, selects a camera, for example camera-1 of plurality 12 to present real-time streaming video, to the exclusion of all other members of the plurality 12. Since all of the cameras 12i of the plurality 12 are streaming video to server 2, video from the selected camera can immediately be provided to the unit 16 from server 2. No set-up time is needed since all of the cameras of the plurality 12 are already streaming video) (Addy, ¶ 0012-0016 , fig. 5).

As to claim 3, Addy-Yang disclose the method of claim 2, wherein the end-point comprises a Web browser (IP camera live streaming is made possible by a client-server structure. Almost all commercial IP cameras employ the RTP/RTSP protocol in order to support live streaming [9, 10 and 18], Figure 3 shows the configuration menu for the JES Image Data in the camera through the HTTP Web Server. Generally, image data of the IP camera is transmitted to a server through a Common Gateway Interface (CGI). In order to support the HLS protocol using the received image data in the server, it is required to do continuous generation of an MPEG-2 TS file format that is encoded using the H.264 codec. Therefore, the output stream format of FW1173-DS is chosen as the H.264 encoding format as shown in Figure 3.) (Yang, pg 40-42, 46, figs 1 &2). The Examiner supplies the same rationale for the combination of references Addy-Yang as in Claim 2 above.

As to claim 5, Addy-Yang discloses the method of claim 1, wherein the end-point comprises a Web browser (IP camera live streaming is made possible by a client-server structure. Almost all commercial IP cameras employ the RTP/RTSP protocol in order to support live streaming [9, 10 and 18], Figure 3 shows the configuration menu for the JES Image Data in the camera through the HTTP Web Server. Generally, image data of the IP camera is transmitted to a server through a Common Gateway Interface (CGI). In order to support the HLS protocol using the received image data in the server, it is required to do continuous generation of an MPEG-2 TS file format that is encoded using the H.264 codec. Therefore, the output stream format of FW1173-DS is chosen as the H.264 encoding format as shown in Figure 3.) (Yang, pg 40-42, 46, figs 1 &2). The Examiner supplies the same rationale for the combination of references Addy-Yang as in Claim 1 above.

As to claim 9, Addy-Yang discloses the method of claim 1, wherein receiving a portion of RTSP stream data comprises receiving audio/video data (As illustrated in FIG. 3, after log in, the user via unit 16, selects a camera, for example camera-1 of plurality 12 to present real-time streaming video, to the exclusion of all other members of the plurality 12. Since all of the cameras 12i of the plurality 12 are streaming video to server 2, video from the selected camera can immediately be provided to the unit 16 from server 2. No set-up time is needed since all of the cameras of the plurality 12 are already streaming video) (Addy, ¶ 0012-0016 , fig. 5); and wherein converting the portion of RTSP stream data into HLS stream data comprises converting the audio/video data into HLS stream data (IP camera live streaming is made possible by a client-server structure. Almost all commercial IP cameras employ the RTP/RTSP protocol in order to support live streaming [9, 10 and 18], , a commercial IP camera, model FW1173-DS, is used [18]. For supporting the HLS protocol, an open source FFMPEG library is used as a media converter [17]. FW1173-DS generates image data in the format of JPEG Elementary Stream (JES). JES image data is encoded by H.264 and is adapted in security surveillance systems in management software through a transmission protocol. In this paper, we generates an MPEG-2 TS file which is the standard for the HLS protocol using JES image data while supporting compatibility to the existing surveillance. First, JES image data is converted to a raw H.264 stream and the raw H.264 stream is then converted to segmented MPEG-2 TS files by a media converter of FFMPEG library.) (Yang, pg 40-41, figs 1 &2). The Examiner supplies the same rationale for the combination of references Addy-Yang as in Claim 1 above.

Claims 10-12, 14 list all the same elements of claims 1-5 and 9 but in a system comprising: a processor; and system memory coupled to the processor and storing instructions configured to cause the processor to (Addy, ¶ 0012-0016, fig. 5), the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-3, 5 and 9 applies equally as well to claims 10-12, 14.  


Claim(s) 6-8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addy et al. (US 2016/0149977 A1), hereinafter “Addy”, in view of Implementation of HTTP Live Streaming for an IP Camera using an Open Source Multimedia Converter (International Journal of Software Engineering and Its Applications 2014), hereinafter “Yang”, in further view of Chan et al. (US 2014/0075015 A1), hereinafter “Chan”.

As to claim 6, Addy-Yang disclose the method of claim 1, but does not explicitly disclose further comprising: receiving a terminate command to terminate streaming; and in response to the terminate command: terminating the RTSP coordinated stream with the content creating electronic device; and terminating the HLS stream with the end-point.

In an analogous art, Chan discloses receiving a terminate command to terminate streaming (Data streaming may be implemented using various protocols, including, without limitation, real time streaming protocol (RTSP), transmission control protocol (TCP), and/or hypertext transfer protocol (HTTP) streaming, such as HTTP live streaming, real-time transport protocol RTP. According to some embodiments, the protocol used to implement data streaming may include various components and/or sub-protocols configured to carry out certain aspects of data streaming, (2) session control, which may allow participants to indicate that they are leaving a session; (3) identification, which may include a participant's name, e-mail address, and/or telephone number, for the information of other participants; and (4) inter-media synchronization, which may enable the synchronization of separately transmitted different type of streams) (Chan, ¶ 40); and in response to the terminate command: terminating the RTSP coordinated stream with the content creating electronic device (Data streaming may be implemented using various protocols, including, without limitation, real time streaming protocol (RTSP), transmission control protocol (TCP), and/or hypertext transfer protocol (HTTP) streaming, such as HTTP live streaming, real-time transport protocol RTP. According to some embodiments, the protocol used to implement data streaming may include various components and/or sub-protocols configured to carry out certain aspects of data streaming, (2) session control, which may allow participants to indicate that they are leaving a session; (3) identification, which may include a participant's name, e-mail address, and/or telephone number, for the information of other participants; and (4) inter-media synchronization, which may enable the synchronization of separately transmitted different type of streams) (Chan, ¶ 40); and terminating the HLS stream with the end-point (Data streaming may be implemented using various protocols, including, without limitation, real time streaming protocol (RTSP), transmission control protocol (TCP), and/or hypertext transfer protocol (HTTP) streaming, such as HTTP live streaming, real-time transport protocol RTP. According to some embodiments, the protocol used to implement data streaming may include various components and/or sub-protocols configured to carry out certain aspects of data streaming, (2) session control, which may allow participants to indicate that they are leaving a session; (3) identification, which may include a participant's name, e-mail address, and/or telephone number, for the information of other participants; and (4) inter-media synchronization, which may enable the synchronization of separately transmitted different type of streams) (Chan, ¶ 40).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Chan’s teachings into Addy’s- Yang’s teaching of receiving a terminate command to terminate streaming and in response to the terminate command: terminating the RTSP coordinated stream with the content creating electronic device; and terminating the HLS stream with the end-point. This combination allows monitoring or controlling devices from a centralized location can be achieved.

As to claim 7, Addy-Yang-Chan discloses the method of claim 6, wherein terminating the RTSP coordinated stream with the content creating electronic device comprises sending RTSP termination coordination data to the content creating electronic device (Data streaming may be implemented using various protocols, including, without limitation, real time streaming protocol (RTSP), transmission control protocol (TCP), and/or hypertext transfer protocol (HTTP) streaming, such as HTTP live streaming, real-time transport protocol RTP. According to some embodiments, the protocol used to implement data streaming may include various components and/or sub-protocols configured to carry out certain aspects of data streaming, (2) session control, which may allow participants to indicate that they are leaving a session; (3) identification, which may include a participant's name, e-mail address, and/or telephone number, for the information of other participants; and (4) inter-media synchronization, which may enable the synchronization of separately transmitted different type of streams) (Chan, ¶ 40); and wherein terminating the HLS stream with the end-point comprises sending HLS termination coordination data to the end-point (Data streaming may be implemented using various protocols, including, without limitation, real time streaming protocol (RTSP), transmission control protocol (TCP), and/or hypertext transfer protocol (HTTP) streaming, such as HTTP live streaming, real-time transport protocol RTP. According to some embodiments, the protocol used to implement data streaming may include various components and/or sub-protocols configured to carry out certain aspects of data streaming, (2) session control, which may allow participants to indicate that they are leaving a session; (3) identification, which may include a participant's name, e-mail address, and/or telephone number, for the information of other participants; and (4) inter-media synchronization, which may enable the synchronization of separately transmitted different type of streams) (Chan, ¶ 40). The Examiner supplies the same rationale for the combination of references Addy-Yang-Chan as in Claim 6 above.

As to claim 8, Addy-Yang-Chan discloses the method of claim 6, wherein terminating the HLS stream with the end-point comprises concurrently terminating the HLS stream with the end-point along and terminating the RTSP coordinated stream with the content creating electronic device (Data streaming may be implemented using various protocols, including, without limitation, real time streaming protocol (RTSP), transmission control protocol (TCP), and/or hypertext transfer protocol (HTTP) streaming, such as HTTP live streaming, real-time transport protocol RTP. According to some embodiments, the protocol used to implement data streaming may include various components and/or sub-protocols configured to carry out certain aspects of data streaming, (2) session control, which may allow participants to indicate that they are leaving a session; (3) identification, which may include a participant's name, e-mail address, and/or telephone number, for the information of other participants; and (4) inter-media synchronization, which may enable the synchronization of separately transmitted different type of streams) (Chan, ¶ 40). The Examiner supplies the same rationale for the combination of references Addy-Yang-Chan as in Claim 6 above.

Claims 15-17 list all the same elements of claims 6-7 but in a system comprising: a processor; and system memory coupled to the processor and storing instructions configured to cause the processor to (Addy, ¶ 0012-0016, fig. 5), the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 6-7 applies equally as well to claims 15-17.  


Response to Arguments

(A) Applicant argues "...Independent claim 1, as amended, recites participating, by the server, simultaneously in an HLS stream with an end-point and in the RTSP coordinated stream with the content originating electronic device. Independent claim 10 recites similar limitations. The cited references fail to teach “participating, by the server, simultaneously in an HLS stream with an end-point and in the RTSP coordinated stream with the content originating electronic device.” The Examiner asserts that these limitations are disclosed in at the first paragraph on page 41 of Yang. Applicant respectfully disagrees. Yang discloses a combination of two servers in FIG. 1 and FIG. 2, neither of which participates simultaneously in an HLS stream and in an RTSP coordinated stream…  ” (from remarks pages 6-8).
As to point (A), Examiner respectfully disagrees, in the manner of applicants specification, Addy disclose participating, by a server, in an RTSP coordinated stream with a content creating electronic device that is creating RTSP stream data and that is at last partially coordinating the RTSP coordinated stream (As illustrated in FIG. 3, after log in, the user via unit 16, selects a camera, for example camera-1 of plurality 12 to present real-time streaming video, to the exclusion of all other members of the plurality 12. Since all of the cameras 12i of the plurality 12 are streaming video to server 2, (They are however coupled to a cloud based server, such as server), video from the selected camera can immediately be provided to the unit 16 from server 2. No set-up time is needed since all of the cameras of the plurality 12 are already streaming video) (Addy, ¶ 0012-0016 , fig. 5); receiving, by the server, a portion of RTSP stream data corresponding to the RTSP coordinated stream directly from the content creating electronic device (As illustrated in FIG. 3, after log in, the user via unit 16, selects a camera, for example camera-1 of plurality 12 to present real-time streaming video, to the exclusion of all other members of the plurality 12. Since all of the cameras 12i of the plurality 12 are streaming video to server 2 (server receives the stream), video from the selected camera can immediately be provided to the unit 16 from server 2. No set-up time is needed since all of the cameras of the plurality 12 are already streaming video) (Addy, ¶ 0012-0016 , fig. 5).
However Addy doesn’t explicitly disclose converting, by the server, the portion of RTSP stream data into HLS stream data; participating, by the server, simultaneously in an HLS stream with an end-point and participating in the RTSP coordinated stream with the content originating electronic device; and sending, by the server the HLS stream data via the HLS stream to the end-point.
In an analogous art, Yang discloses converting the portion of RTSP stream data into HLS stream data (IP camera live streaming is made possible by a client-server structure. Almost all commercial IP cameras employ the RTP/RTSP protocol in order to support live streaming [9, 10 and 18], , a commercial IP camera, model FW1173-DS, is used [18]. , the IP camera live streaming based on the HLS protocol requires a server to …For supporting the HLS protocol, an open source FFMPEG library is used as a media converter [17]. FW1173-DS generates image data in the format of JPEG Elementary Stream (JES). JES image data is encoded by H.264 and is adapted in security surveillance systems in management software through a transmission protocol. In this paper, we generates an MPEG-2 TS file which is the standard for the HLS protocol using JES image data while supporting compatibility to the existing surveillance. First, JES image data is converted to a raw H.264 stream and the raw H.264 stream is then converted to segmented MPEG-2 TS files by a media converter of FFMPEG library (server performs the converting JES data to H.26 data)) (Yang, pg 40-42, figs 1 &2); participating, by the server, simultaneously in an HLS stream with an end-point and participating in the RTSP coordinated stream with the content originating electronic device (IP camera (RTSP content originating electronic device) live streaming is made possible by a client-server structure. Almost all commercial IP cameras employ the RTP/RTSP protocol in order to support live streaming [9, 10 and 18], Figure 3 shows the configuration menu for the JES Image Data in the camera through the HTTP Web Server. Generally, image data of the IP camera is transmitted to a server through a Common Gateway Interface (CGI). In order to support the HLS protocol using the received image data in the server, it is required to do continuous generation of an (simultaneously where the server receives the RTSP data from the IP camera and continuously format into H.264 format i.e MPEG-2 TS file format that is encoded using the H.264 codec. Therefore, the output stream format of FW1173-DS is chosen as the H.264 encoding format as shown in Figure 3.; The procedure for generating and extracting a raw H.264 stream from an IP camera in MPEG-2 TS file format is initiated at the same time as when the raw H.264 stream of having 10 sec duration of a media segment is obtained. Thus, by repeating the procedure, MPEG-2 TS files and playlist required for live streaming of the HLS protocol, are continuously generated ) (Yang, pg 40-42, 45-46, figs 1 &2); and sending, by the server the HLS stream data via the HLS stream to the end-point (A client must request the HLS server for HTTP to receive a response. In other words, the segmented media and the information of media to be played are transmitted to the client; when media playback is complete, the play list is reloaded, and the generated media is played continuously upon receiving a request. The M3U file format uses the UTF-8 character set by conforming to the extension standards of the m3u file format. The M3U file is the playlist file containing a list of TS files, which are played continuously. Table 2 shows the basic tags that are employed.) (Yang, pg 40-41, 46, section 3.4, figs 1 &2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Yang’s teachings into Addy’s teaching of converting, by the server, the portion of RTSP stream data into HLS stream data; participating, by the server, simultaneously in an HLS stream with an end-point and participating in the RTSP coordinated stream with the content originating electronic device; and sending, by the server the HLS stream data via the HLS stream to the end-point. This combination allows enables the filtering process enabled the reproduction of multimedia in a browser using standardized HTML without using a separate plug-in or a dedicated application program.

(B) Applicant argues "..... The Examiner rejects claims 6-8 and 15-17 under 35 U.S.C. § 103 as being unpatentable over Addy in view of Yang, and in further view of Chan. Although Applicant does not necessarily agree with the Examiner, to expedite allowance of this Application, Applicant has made clarifying amendments to the claims set forth above to further clarify the distinction between the claims and the cited art. Applicant respectfully traverses this rejection. Chan fails to cure to the deficiencies of Addy in view of Yang, nor did Examiner assert otherwise. Thus, Applicant respectfully requests the Examiner to allow these independent claims and all their dependent claims” (from remarks page 8).
As to point (B), see Point (A).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
12/2/22